Citation Nr: 1816442	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to a low back disorder and/or cervical spine disorder. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 and June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was most recently before the Board in June 2017 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay involved in remanding this claim again, but finds that additional development is required before the issues on appeal may be decided. 

In particular, this claim was remanded by the Board in June 2017, in part, to obtain VA medical opinions to assess the etiology of the Veteran's low back disorder and cervical spine disorder.  Such opinions were procured in September 2017 and rendered by the same VA examiner.  The examiner diagnosed the Veteran with lumbar degenerative disc disease (DDD), facet syndrome, status post L4 to S1 fusion surgery in 1991, and cervical spine DDD.  The examiner opined that it was less likely as not that the low back and cervical spine disorders were incurred in or aggravated by military service.  With regard to the low back disorder, the examiner explained that "based on the medical evidence at hand, there [was] absolutely no convincing evidence that the Veteran sustained a fall or lower back injury in service[.]  [E]ven though he complained bitterly of pain, the exams were totally unremarkable at that time." The VA examiner also stated that the Veteran was only on active duty for three months, failed to mention the existence of back pain prior to service, and exaggerated his symptoms during service treatment.  In light of this evidence, the examiner indicated that "it [was] highly unlikely that this aggravated the pre-existing lower back issue."  Regarding the cervical spine disorder, the examiner explained that the Veteran was not diagnosed with cervical spine DDD until 2005.  He stated that there was no way that the Veteran's three month active duty service could have aggravated this condition.   

In spite of the RO's attempt at obtaining adequate medical opinions, the Board finds that the June 2017 VA medical opinions are insufficient for rating purposes.  In relevant part, the VA examiner did not consider the Veteran's entire treatment history and his opinions are based on inaccurate factual premises.  In that regard, the VA examiner failed to discuss specifically the Veteran's private treatment records from 1987 through 1991.  See Dr. L. P. records.  These records are highly relevant as they show a November 1987 Myelogram revealing mild protrusion of the disc at C6-7 and large protrusion of the disc at L4-5.  Furthermore, a January 1988 magnetic resonance imaging (MRI) test showed degeneration of the L4-5 disc with central herniation and minimal posterior protrusion of the disc at C5-6.  In March 1988, the Veteran underwent a L4 discectomy.  

This evidence contradicts the VA examiner's timeline of the Veteran's treatment provided above.   Significantly, the record shows that the lumbar spine fusion surgery occurred closer to service (1988) than the VA examiner indicated (1991).   Moreover, the VA examiner stated that the Veteran was not diagnosed with cervical spine DDD until 2005; however, there is objective evidence of the existence of a cervical spine injury in November 1987 and January 1988.  A medical opinion based on an inaccurate factual premise is not probative.  Accordingly, the Board finds that remand is warranted for a new VA examination and opinion consistent with the directives herein.

The Board acknowledges that the 1987 through 1991 private medical records indicate the Veteran sustained a June 1987 work-related injury and was specifically seeking treatment for that injury.  Nevertheless, the Board emphasizes that, when considering the evidence of record as a whole, it is unclear whether the lumbar and cervical issues documented in the 1987 Myelogram and 1988 MRI are consistent with the work-related injury or are evidence of previous injuries.  Thus, further development is required. 

In addition to the VA medical opinions provided above, in the June 2017 remand, the Board instructed the RO to procure a VA examination and opinion to assess the etiology of the Veteran's claimed acquired psychiatric disability.   The record indicates that the RO attempted to contact the Veteran to schedule the VA examination.  As the RO was unable to contact him, the VA examination was cancelled.  However, it appears that the RO may have contacted the Veteran at an incorrect address and phone number.  Significantly, the address and phone number indicated on the compensation and pension exam inquiry was not the address and phone number most recently utilized by the Veteran.  In light of the confusion as to the Veteran's address and phone number, the Board finds that the RO should afford the Veteran another opportunity to attend a VA examination for his acquired psychiatric disorder. 

The Board emphasizes that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2017).  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his attorney to clarify the Veteran's current mailing address and phone number.  

2.  Thereafter, and with any assistance needed from the Veteran, make reasonable efforts to obtain any outstanding records of pertinent medical treatment from VA and private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

3.  After the above records request has been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's low back and cervical spine disorders.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail. 

Based a review of the record, the examiner must respond to the following:

a)  The examiner should identify the existence of any low back and cervical spine disorders present during the course of the claim.  

b)  Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that any low back and/or cervical spine disorder preexisted the Veteran's active duty service?

c)  If it is determined that a low back and/or cervical spine disorder clearly and unmistakably preexisted service, is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting low back and/or cervical spine disorder was not aggravated beyond the natural progression of the condition?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d)  If the answer to either of questions (b) or (c) is "no," is it at least as likely as not (50 percent probability or greater) that the Veteran's low back and/or cervical spine disorder had its onset during service or is it otherwise related to service?

In rendering the above opinions, the examiner is asked to consider and discuss the 1987 through 1988 treatment records from Dr. L.P.  The examiner is specifically asked consider whether the 1987 Myelogram results and 1988 MRI results are a result of the Veteran's 1987 work injury or related to his active duty service. 

The examiner must also consider and discuss the following evidence:

(i) the January 1979 STRs indicating back pain,
(ii) the July 2013 and May 2016 medical opinions from Dr. H.S.,
(iii) the September 2013 and March 2016 Buddy Statements, and 
(iv) the Veteran's reports of falling on his neck and back in-service.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After the above records request has been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail. 

Based a review of the record, the examiner must respond to the following:

a)  The examiner should identify the existence of any acquired psychiatric disorder present during the course of the claim.  

b)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder had its onset during service or is otherwise related to service, or

c)  Whether any diagnosed acquired psychiatric disorder is at least as likely as not (50 percent probability or greater) proximately due to the Veteran's lower back disorder or cervical spine disorder; or 

d)  Whether any diagnosed acquired psychiatric disorder is at least as likely as not (50 percent probability or greater) aggravated by the Veteran's lower back disorder or cervical spine disorder. 

"Aggravated" means any increase in severity that is beyond the normal progression of the disability or disease

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completing all indicated development, readjudicate the claims on appeal.  If any of the claims remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.
No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




